Opinión disidente del Juez
Asociado Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Rebollo López.
Por entender que por mandato de ley carecemos de au-toridad para revisar la orden emitida por la Junta de Re-*417laciones del Trabajo (en adelante la Junta) y que en esta etapa de los procedimientos debemos abstenernos de pasar juicio sobre la corrección del decreto de que los profesores del Recinto de Río Piedras de la Universidad de Puerto Rico son empleados con derecho a formar una unión para la negociación colectiva, disentimos.
HH
La Ley de Relaciones del Trabajo de Puerto Rico (en adelante Ley) contiene un mandato claro y expreso que nos impide asumir jurisdicción para revisar la decisión de la Junta:
(3) ... Las conclusiones de la Junta, el procedimiento electoral, la resolución de la controversia relativa a la representa-ción, la determinación de la unidad y el certificado del resul-tado de cualquier elección así llevada a cabo, serán finales y estarán sujetos a revisión judicial sólo de la manera que se dis-pone en el inciso (4) de esta sección.
(4) Siempre que una orden de la Junta dictada de acuerdo con [el artículo 9 de esta Ley] se base, en todo o en parte, en hechos certificados después de una investigación o audiencia pública efectuada de acuerdo con el inciso (3) [de este artículo] y exista una petición para que se ponga en vigor dicha orden y para que se revise, la certificación y el expediente de la inves-tigación o audiencia efectuada de acuerdo con el inciso (3) [de este artículo] se incluirán en la transcripción del expediente completo que ha de presentarse de acuerdo con [el artículo 9] y entonces el decreto del tribunal, poniendo en vigor, modifi-cando, o anulando en todo o en parte la orden de la Junta, se hará y se expedirá a base de los autos, el testimonio y los pro-cedimientos expuestos en dicha transcripción. (Enfasis suplido.) Art. 5 de la Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. see. 66).
Por su parte, el Art. 9 de la Ley, 29 L.P.R.A. sec. 70, establece el procedimiento para que la Junta emita órde-nes cuando se cometan prácticas ilícitas del trabajo. Tam-bién provee para la revisión judicial de dichas órdenes o para obtener un mandato judicial y ponerlas en vigor. 29 L.P.R.A. sec. 70(2)(b).
*418De las disposiciones citadas surge un esquema cons-truido deliberadamente para permitir la revisión judicial de decisiones de la Junta sobre cuestiones de representa-ción, pero sólo después que la Junta haya decidido si se ha incurrido o no en alguna práctica ilícita del trabajo.
Nuestra jurisprudencia ha reconocido este principio. Luce & Co. v. Junta Relaciones del Trabajo, 82 D.P.R. 96, 97-99 (1961).(1) En Junta Relaciones del Trabajo v. Ortega, 79 D.P.R. 760, 765 esc. 5 (1956), establecimos que “[u]na resolución de la Junta en un procedimiento de representa-ción no es revisable” y añadimos que “[s]i el procedimiento de representación culmina en una certificación designando a una unión como el representante de los trabajadores en cuanto a negociar colectivamente, y luego al patrono se le imputa una práctica ilícita de trabajo por negarse a nego-ciar con la unión”, entonces, al revisar esta decisión se exa-minarían colateralmente las determinaciones previas de la Junta en el proceso de representación.
En su obra sobre derecho laboral, los Profs. Demetrio Fernández y Celina Romany analizan cuidadosamente la Ley y concluyen que las decisiones de la Junta solamente son revisables cuando se impute una práctica ilícita de tra-bajo:
El referido Artículo 9 de la Ley provee el procedimiento para prácticas ilícitas de trabajo. De manera específica, el inciso 2(a) y (b) establecen el procedimiento a seguirse por el Tribunal Supremo de Puerto Rico para solicitar el cumplimiento de una decisión y orden de la junta en casos de práctica ilícita de trabajo. La alusión a dicho Artículo 9 pone de relieve el princi-pio que también impera en la jurisdicción federal de que las decisiones del procedimiento de representación sólo son revisa-bles a través de la vía colateral de la comisión de prácticas ilícitas de trabajo. D. Fernández y C. Romany, Derecho laboral: *419casos y materiales, Río Piedras, Ed. U.P.R., 1987, págs. 362-363. Véase, también, S. Torres Peralta, The Regulation of the Field of Labor Relations in the Commonwealth of Puerto Rico, 18 Rev. C. Abo. P.R. 117, 162-163 (1958).
Por otra parte, en la jurisdicción federal se ha llegado a las mismas conclusiones, a pesar de que la legislación per-tinente no es tan clara como la nuestra. Véanse las Sees. 9-10 de la Ley Nacional de Relaciones del Trabajo, según enmendada, 29 U.S.C. secs. 159-160.(2) Ha sido doctrina reiterada en el ámbito federal el no permitir un ataque directo en los tribunales a las órdenes de la Junta relacio-nadas con el proceso de representación y certificación.(3) A.F. of L. v. Labor Board, 308 U.S. 401, 409-412 (1940); Boire v. Greyhound Corp., 376 U.S. 473, 476-482 (1964); J. Getman y B.B. Pogrebin, Labor Relations: The Basic Processes, Law and Practice, Nueva York, Ed. Foundation Press, 1988, págs. 34-35; R.A. Gorman, Basic Text on Labor Law: Unionization and Collective Bargaining, Minnesota, Ed. West Publishing Co., 1976, págs. 11, 49 y 59-65. Esta política de revisión judicial tiene el propósito de aligerar el proceso de elección de representantes por los empleados para beneficiar así a la clase trabajadora frente a los esfuerzos de los patronos para detener el proceso me-*420diante la impugnación judicial de cada una de las determi-naciones de la Junta.(4)
Sobre la justificación de esta norma jurisdiccional, el Tribunal Supremo federal se ha expresado tajantemente:
Es obvio que este método indirecto para obtener una revisión judicial impone retrasos significativos a los intentos de impug-nar la validez de órdenes de la Junta en los procedimientos de certificación. Pero es igualmente obvio que el Congreso tuvo explícitamente la intención de imponer precisamente estas demoras. ...
... La determinación del Congreso de restringir la revisión judicial en tales situaciones fue reafirmada en 1947, momento cuando las enmiendas Taft-Harley estaban bajo consideración, cuando una comisión de conferencia rechazó una enmienda pro-puesta por la Cámara de Representantes que le hubiera permi-tido a cualquier persona interesada obtener revisión judicial inmediatamente luego de una certificación; ello porque, como comentó el Senador Taft, ‘tal disposición permitiría tácticas dilatorias en procedimientos de representación’. (Traducción nuestra.) Boire v. Greyhound Corp., supra, págs. 477-479.
La Cámara de Representantes de Estados Unidos, en su informe sobre el proyecto de ley que luego se convertiría en la Ley Nacional de Relaciones del Trabajo, Ley Pública Núm. 74-198 de 5 de julio de 1935 (49 Stat. 449) expresó que:
Cuando una organización obrera, a través de sus esfuerzos, ha logrado obtener una cantidad de miembros tal que merece ser *421reconocida como la representante de los empleados para la ne-gociación colectiva y el patrono se niega a reconocerla como tal, la unión, a menos que se pueda celebrar prontamente una elec-ción para determinar quién será el representante, corre el riesgo de perder fuerza por razón del desgaste atribuible a de-moras mientras el caso se arrastra por las cortes o, en la alter-nativa, se verá forzada a llamar a una huelga para que se le reconozca por virtud de su propio poder económico. Este tipo de huelgas se han llevado a cabo cuando ordenes de elecciones de la Junta Nacional de Relaciones del Trabajo han sido paraliza-das por las cortes mientras son revisadas judicialmente. (Tra-ducción nuestra.) H.R. Rep. No. 972, 74th Cong., 1st Sess. 5 (1935).
Por su parte, tanto la Comisión de Educación y Trabajo del Senado de Estados Unidos como la Comisión de Trabajo del Senado de Estados Unidos, en sus informes sobre este estatuto, expresaron su insatisfacción con el estado de de-recho vigente, bajo el cual se permitía la revisión judicial de las órdenes de elecciones de la Junta Nacional de Rela-ciones del Trabajo; ello al amparo de la entonces vigente Resolución Pública Núm. 44 de 19 de junio de 1934 (48 Stat. 1183):
Bajo la Resolución Pública 44, cualquier intento de parte del Gobierno de celebrar una elección de representantes puede ser impugnada ab initio en las cortes, aunque dicha elección es en verdad solamente una determinación preliminar de hecho. Esto significa que el Gobierno puede ser retrasado indefinidamente antes de tomar el primer paso hacia la paz industrial. Después de casi un año, ni un solo caso, en el que un patrono haya escogido impugnar una orden de elecciones de la Junta, ha sido decidido por las cortes apelativas de circuito. (Traducción nuestra.) Sen. Rep. No. 573, Committee on Education and Labor, 74th Cong., 1st Sess. 5-6 (1935).
La debilidad [del procedimiento bajo la Resolución 44] es que, bajo la disposición de revisión de órdenes de elecciones, los pa-tronos tienen un medio de demorar las elecciones por meses si acuden a la corte apelativa de circuito. ... En estos momentos hay diez casos pendientes ante las cortes apelativas de circuito, en los que se solicita la revisión de órdenes de elecciones de la Junta. Sólo se han argumentado tres de ellos y ninguno se ha decidido. (Traducción nuestra.) H.R. No. 1147, Committee on Labor, 74th Cong., 1st Sess. 6.
*422El profesor Gorman, tratadista de derecho laboral nor-teamericano, resume la razón de ser de la norma antedicha del modo siguiente:
El objetivo de esta maquinaria indirecta [de revisión judicial] es impedir impugnaciones dilatorias dentro de casos de repre-sentación que retrasen la celebración de una elección y la pronta consignación de las preferencias de los obreros sobre la negociación colectiva; más aún, el resultado de la elección hará académicas, en muchos casos, las impugnaciones a las decisio-nes de la Junta sobre representación. (Traducción nuestra.) Gorman, op. cit., pág. 11.
En la jurisdicción federal se ha establecido una excep-ción limitada a la normativa reseñada. En Leedom v. Kyne, 358 U.S. 184 (1958), se decidió que procedía la revisión judicial directa, cuando la propia Junta admitió haber ac-tuado en exceso de los poderes que se le delegaron, así como contra una disposición estatutaria clara y cuando, de otro modo, los empleados que llevaron la acción no ten-drían manera de revisar la actuación de la Junta que les privó de un derecho que el estatuto explícitamente les otorgaba. Véanse: Briscoe v. Bell, 432 U.S. 404, 413-414 esc. 13 (1977); Boire v. Greyhound Corp., supra.
1-H HH
En este caso, la Universidad de Puerto Rico pretende revisar una determinación de la Junta para ordenar la ce-lebración de una elección entre los profesores del Recinto de Río Piedras y determinar si deseaban estar representa-dos por la Asociación Puertorriqueña de Profesores Univer-sitarios (en adelante A.P.P.U.). La Universidad alega que la Junta se equivocó al determinar que los profesores del Re-cinto son “empleados” dentro del significado de la Ley, y que siendo ésta una cuestión de derecho podía ser revisada en esta etapa. No tiene razón.
Aplica con todo su vigor la regla general en cuanto a que no podemos revisar los decretos de la Junta en los cuales se *423ordenen elecciones. El hecho de que una parte alegue que la Junta erró en la aplicación del derecho a los hechos del caso no nos confiere la jurisdicción que el estatuto nos niega.
Precisamente, en Boire v. Greyhound Corp., supra, el Tribunal Supremo federal rechazó tener jurisdicción para revisar una determinación de la Junta, aun cuando el ar-gumento del patrono consistía en una cuestión de derecho: si éste constituía un “patrono” conforme al estatuto federal. Tampoco están presentes aquí circunstancias análogas a las de Leedom v. Kyne, supra, debido a que éste es el típico caso previsto por el estatuto, en el cual la Universidad po-drá lograr que se revise judicialmente la orden de la Junta si eventualmente se niega a negociar con la A.P.P.U. sobre el fundamento de que la Junta se equivocó en las conclu-siones de derecho que la condujeron a emitir la orden de elecciones. (5)
En vista de lo expuesto anteriormente, concluimos que la orden de la Junta en el caso de marras está comprendida dentro de las que nuestra Ley impide que sean revisadas directamente por los tribunales. De ordinario, no procede la revisión judicial cuando todo lo que ha hecho la Junta es ordenar una elección conforme al Art. 5 de la Ley, supra. Es cuando la Junta recibe algún reclamo de práctica ilícita del trabajo, conforme al Art. 9 de la Ley, supra, que se activa el poder de revisión judicial de este Tribunal en cuanto a las órdenes previas de la Junta relativas al procedimiento de representación de los empleados.
Conforme a nuestro enfoque, si como resultado de las elecciones ordenadas se certificara a la A.P.P.U. como re-presentante de los profesores y la Universidad de Puerto *424Rico se negara a negociar, ésta podría revisar la orden que la Junta pudiese emitir como resultado de un reclamo de práctica ilícita del trabajo. Esta revisión incluiría el pasar juicio colateralmente sobre la determinación de la Junta relativa a que los profesores del Recinto de Río Piedras son, como regla general, “empleados” conforme a la Ley.
Al resolver lo contrario, la opinión del Tribunal pasa por alto el texto claro de nuestra Ley, el mandato de nuestra propia jurisprudencia y la fuerza persuasiva de la doctrina en la jurisdicción federal.(6) Al concluir que en estas cir-cunstancias tenemos autoridad para revisar las determi-naciones de la Junta, la opinión del Tribunal destruye el delicado esquema que nuestra Asamblea Legislativa diseñó cuidadosamente hace casi cincuenta (50) años con el propósito de proteger a nuestra clase trabajadora de las tácticas dilatorias de patronos que se oponen a la sindica-ción de los obreros. Aparte de los posibles méritos que sus-tantivamente pueda tener la posición de la Universidad de Puerto Rico, por virtud del claro mandato de nuestra legis-lación, estamos obligados a abstenernos de revisar las con-clusiones de la Junta.
De esta manera, mediante una interpretación restric-*425tiva y conservadora de nuestra legislación obrera y de los poderes otorgados por la Asamblea Legislativa a la Junta, se establece una excepción cuestionable a la normativa vi-gente de revisión judicial de las decisiones de la Junta. Disentimos.

 En Luce & Co. v. Junta Relaciones del Trabajo, 82 D.P.R. 96, 98-99 (1961), expresamos que no está sujeta a revisión directa e inmediata, entre otras, “una orden para la celebración de elecciones a los fines de determinar la unidad contratante para fines de negociación”.


 En la ley federal, aunque la sección 159 corresponda sustancialmente a nues-tro Art. 5, aquélla no contiene la disposición de nuestra ley que, expresamente, res-tringe la revisión judicial de las decisiones de la Junta de Relaciones del Trabajo (en adelante la Junta) relacionadas al proceso de representación a las situaciones, en las cuales se revisen determinaciones de la Junta que sean resultado de un procedi-miento de práctica ilícita del trabajo.


 “Congress declared that the person aggrieved by a Board representation decision is obliged to precipitate an unfair labor practice proceeding as a means of securing review in the apellate courts.
“The most common illustration of this procedure is the employer refusal to bargain with a union which has been certified after a Board-supervised election.” R.A. Gorman, Basic Text on Labor Law: Unionization and Collective Bargaining, Minnesota, Ed. West Publishing Co., 1976, pág. 60.


 Como señala el Tribunal Supremo federal, el historial legislativo a estos efectos es claro; el Congreso determinó que era sabia esta política de revisión judicial:
"... both the House and Senate Reports spelled out the thesis, repeated on the floor, that the purpose of [the statute] was to provide ‘for review in the courts only-after the election has been held and the Board has ordered the employer to do something predicated upon the results of the election’.” (Escolios omitidos.) Boire v. Greyhound Corp., 376 U.S. 401, 478-479 (1964). Véase, además, G.J. of L. v. Labor Board, 308 U.S. 401 (1940).
En particular, se expresó en el informe del Senado que “[it is] absolutely clear that there shall be no right to court review anterior to the holding of an election”. S. Rep. No. 573, 74th Cong., 1st Sess. 14 (1935).


 La opinión mayoritaria pretende derivar de la jurisprudencia federal una distinción entre cuestiones de hecho, que sólo se revisarían colateralmente, y cues-tiones de derecho, las cuales podrían ser revisadas directamente. Esta distinción no tiene apoyo en la jurisprudencia que la propia mayoría cita, no tiene razón de ser dado el propósito que expusimos tiene la norma jurisdiccional vigente, y no tiene apoyo alguno en el texto de nuestra ley, el cual como ya señalamos es más tajante que el estatuto federal en este aspecto.


 Aunque asumimos jurisdicción en J.R.M. v. J.R.T., 108 D.P.R. 448 (1979), para revisar una orden de elecciones de la Junta, también es cierto que allí no mencionamos ni discutimos el aspecto jurisdiccional de la controversia. En la medida en que se entienda que dicho caso apoya la práctica de asumir jurisdicción en con-travención al mandato estatutario, éste debería considerarse revocado.
Por otro lado, en Pérez Maldonado v. J.R.T., 132 D.P.R. 972 (1993), al tomar en consideración que la Ley no tomaba en cuenta el tipo de orden emitida por la Junta y que los peticionarios se amparaban en una reclamación de derechos constituciona-les y no tenían otro modo de revisar el error procesal cometido por la Junta, resolvi-mos que procedía revisar directamente la orden de la Junta, no siendo de aplicación en esas circunstancias la regla general allí reconocida de que:
“...para obtener revisión judicial de una decisión de la Junta federal dimanante del procedimiento de representación, es necesario que la parte afectada adversa-mente cometa una presunta práctica ilícita de trabajo para entonces poder revisar judicialmente la decisión de la Junta, a través de la vía colateral, al dilucidarse judicialmente la comisión de la práctica ilícita.” Pérez Maldonado v. J.R.T., supra, pág. 980.
Pérez Maldonado v. J.R.T., supra, no aplica a la situación ante nos, debido a que aquí no está presente ninguna de las circunstancias especiales que en aquel caso encontramos determinantes.